DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 15 November 2022.
Claims 1-4 6-10, and 13-18 are pending. Claims 1 and 18 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0113289, published 30 April 2009, hereafter Zhang) and further in view of Lantwin et al. (US 2018/0129637, published 10 May 2018, hereafter Lantwin) and further in view of Barouni Ebrahimi et al. (US 2016/0092591, published 31 March 2016, hereafter Barouni Ebrahimi).
As per independent claim 1, Zhang discloses a method for automatically creating a user-customized document, comprising:
	identifying an automatic document creation target selected or received from a user, wherein the automatic document creation target comprises a plurality of data items (paragraphs 0070-0071: Here, a source document is obtained. The source document includes tags defining the structure)
	identifying, a template file including at least one tag (paragraphs 0072-0073: Here, a transform is created)
	generating the user-customized document by replacing each tag in the template file with a data item in the automatic document creation target (paragraphs 0074-0075: Here, the transform is applied to the source document to create the target document)
	Zhang fails to specifically disclose wherein in a case where there is a plural number n of automatic document creation targets, the generating of the user-customized document comprises:
	recognizing a basic format included in the template file based on the tag related to repetition of the basic format 
	replicating the basic format by a number n-1 of automatic document creation targets according to the tag related to repetition of the basic format
	generating the user-customized document replacing the tag included in each of the replicated basic format with a data item matching the tag


	However, Lantwin, which is analogous to the claimed invention because it is directed toward populating templates, discloses wherein in a case where there is a plural number n of automatic document creation targets, the generating of the user-customized document comprises:
	recognizing a basic format included in the template file based on the tag related to repetition of the basic format (paragraph 0040)
	replicating the basic format by a number n-1 of automatic document creation targets according to the tag (paragraph 0040)
	generating the user-customized document replacing the tag included in each of the replicated basic format with a data item matching the tag (paragraph 0040)
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lantwin with Zhang, with a reasonable expectation of success, as it would have allowed a user to replace tag items with corresponding information. This would have allowed for customization of a document, thereby allowing the user to tailor the contents to their needs.
	Additionally, Barouni Ebrahimi, which is analogous to the claimed invention because it is directed toward clustering repetitive structures, discloses identifying tags related to repetition of the basic elements (paragraph 0054). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barouni Ebrahimi with Zhang, with a reasonable expectation of success, as it would have allowed for identifying repeated tag elements. This would have allowed a user to identify and group elements for similar processing. This would have maintained similar processing for elements.
	As per dependent claim 13, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose receiving a user selection of a type of the user-customized document. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to specify a document type. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have allowed a user to define different types of documents for different uses. This would have allowed the user the flexibility of tailoring documents for their needs.
	As per dependent claim 15, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang discloses wherein the tag is composed of at least one special symbol, which is recognized as text, and a data item designation (paragraphs 0070-0071).
	As per dependent claim 16, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Zhang discloses wherein the data item designation included in the tag is defined to comprise a character at least partially identical to a name of a data item matching the corresponding tag (paragraphs 0070-0071).
As per independent claim 18, Zhang discloses a method for automatically creating a user-customized document, comprising:
	identifying an automatic document creation target selected or received from a user, wherein the automatic document creation target comprises a plurality of data items (paragraphs 0070-0071: Here, a source document is obtained. The source document includes tags defining the structure)
	identifying, a template file including at least one tag (paragraphs 0072-0073: Here, a transform is created)
	generating the user-customized document by replacing each tag in the template file with a data item in the automatic document creation target (paragraphs 0074-0075: Here, the transform is applied to the source document to create the target document)
	Zhang fails to specifically disclose 
	identifying a template file including at least one tag selected or received from the user
	replicating a basic format included in the template file based on the tag related to the repetition of the basic format, wherein the tag related to repetition of the basic format including at least one of column, row, and table
	However, Lantwin, which is analogous to the claimed invention because it is directed toward populating templates, discloses identifying a template tile including at least one tag selected or received from the user (paragraph 0040)
	replicating the basic format by a number n-1 of automatic document creation targets according to the tag (paragraph 0040)
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lantwin with Zhang, with a reasonable expectation of success, as it would have allowed a user to replace tag items with corresponding information. This would have allowed for customization of a document, thereby allowing the user to tailor the contents to their needs.
	Additionally, Barouni Ebrahimi, which is analogous to the claimed invention because it is directed toward clustering repetitive structures, discloses identifying tags related to repetition of the basic elements (paragraph 0054). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barouni Ebrahimi with Zhang, with a reasonable expectation of success, as it would have allowed for identifying repeated tag elements. This would have allowed a user to identify and group elements for similar processing. This would have maintained similar processing for elements.
	Finally, the examiner takes official notice that it was notoriously well-known in the art that content items such as columns, rows, and tables have defined tag structures in structured languages like HTML. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have allowed a user to recognize pre-defined elements. This would have allowed for recognizing and replacing defined document elements.

Claims 2-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lantwin, and Barouni Ebrahimi and further in view of Overby (US 2010/0217717, published 26 August 2010).
As per dependent claim 2, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein the automatic document creation object corresponds to a patent document. However, Overby, which is analogous to the claimed invention because it is directed toward generating patent documents, discloses wherein the document creation object corresponds to a patent document (paragraph 0087). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Overby with Zhang, with a reasonable expectation of success, because it would have allowed a user to customize a patent document. This would have allowed the user to generate patent documents comprising information that they prefer to have included in the document.
As per dependent claim 3, Zhang, Lantwin, Barouni Ebrahimi, and Overby disclose the limitations similar to those in claim 2, and the same rejection are incorporated herein. Overby further discloses wherein the plurality of data item comprises at least one of the following: number information given to the patent document, bibliographic information on the patent document, technical information included in the patent document, administration information on the patent document, patent document information related to the patent document, applicant information on the patent document, analysis information on the patent document, and inventor information on the patent document (paragraphs 0060, 0084).
As per dependent claim 4, Zhang, Lantwin, Barouni Ebrahimi, and Overby disclose the limitations similar to those in claim 2, and the same rejection are incorporated herein. Overby discloses wherein the receiving of an automatic document creation target is at least one patent document in the patent document result (Figure 7; paragraph 0090)
Zhang fails to specifically disclose wherein the input is related to a search result. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to perform patent searches and enter patent search information into a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have enabled a user to create a document including a customized list of patent documents. This would have provided the user with the advantage of customizing their page to meet their specific requirements.
As per dependent claim 7, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose providing the user with a third UI that provides at least one of inputting, editing, and previewing of the template file. However, Overby, which is analogous to the claimed invention because it is directed toward creating customized documents, discloses providing the user with a third UI that provides at least one of inputting, editing, and previewing of the template file (paragraphs 0081 and 0085). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Overby with Zhang, with a reasonable expectation of success, because it would have allowed a user to customize a patent document. This would have allowed the user to generate patent documents comprising information that they prefer to have included in the document.
As per dependent claim 8, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein generating the user-customized document further comprises:
recognizing formatting applied to each tag
applying the formatting, which is applied to each tag, to a data item that is to replace a corresponding tag
However, Overby, which is analogous to the claimed invention because it is directed toward creating customized documents, wherein generating the user-customized document further comprises:
recognizing formatting applied to each tag (paragraph 0102)
applying the formatting, which is applied to each tag, to a data item that is to replace a corresponding tag (paragraph 0102)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Overby with Zhang, with a reasonable expectation of success, because it would have allowed a user to customize a patent document. This would have allowed the user to generate patent documents comprising information that they prefer to have included in the document.
As per dependent claim 9, Zhang, Lantwin, Barouni Ebrahimi, and Overby disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein the formatting corresponds to formatting that is applicable to a text using a function provided by document creating software which creates the template file. However, the examiner takes official notice that was notoriously well-known in the art at the time of the applicant’s invention to use software for creating a template, including formatting that is applicable to text. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have allowed a user to customize pages while maintaining consistency across multiple pages. This would have allowed a user to define a styling for a webpage to be applied across the entire set of pages of the website.
As per dependent claim 10, Zhang, Lantwin, Barouni Ebrahimi, and Overby disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein the formatting comprises at least one of font color, font, font size, bold, underline, italics, strikethrough, highlight, line height, style, indentation, and text alignment. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to set text characteristics, such as font color, font, font size, bold, underline, italics, strikethrough, highlight, line height, style, indentation, and text alignment via tags within a mark-up document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have allowed a user to customize pages while maintaining consistency across multiple pages. This would have allowed a user to define a styling for a webpage to be applied across the entire set of pages of the website.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lantwin, and Barouni Ebrahimi and further in view of Rathod (WO 2019/193407, published 10 October 2019).
As per dependent claim 6, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose providing the user with a second UI that provides information on the plurality of tags defined to match the plurality of data items and a search function. However, Rathod discloses providing the user with a second UI that provides information on the plurality of tags defined to match the plurality of data items and a search function (Figure 11-12; page 87, line 5- page 88, line 26). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rathod with Zhang, with a reasonable expectation of success, as it would have enabled a user to customize a document using a set of check boxes. This would have provided a user the advantage of visually customizing contents to include in a template, thereby providing a more user friendly interface for content selection.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lantwin, and Barouni Ebrahimi and further in view of Rhodes et al. (US 2015/0117721, published 30 April 2015, hereafter Rhodes).
As per dependent claim 14, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein in a case where types of the user-customized document are classified into a first type, a second type, and a third type, the recognizing of the document as the basic format comprises:
in response to selection of the first type, recognizing a table having the tag included the template file as the basic format
in response to selection of the second type, recognizing a row or column in the template file, in which the tag is included, as the basic format
in response to selection of the third type, recognizing a slide having the tag in the template file as the basic format
However, Rhodes, which is analogous to the claimed invention because it is directed toward identifying document types, discloses recognizing of the document as the basic format comprises:
in response to selection of the first type, recognizing a table included the file as the basic format (paragraphs 0034 and 0037)
in response to selection of the second type, recognizing a row or column in the file as the basic format (paragraphs 0034 and 0037)
in response to selection of the third type, recognizing a slide having the file as the basic format (paragraphs 0034 and 0037)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rhodes with Zhang, with a reasonable expectation of success, as it would have enabled a user to identify a file type based upon the contents of the file. This would have allowed a user to extract formatting of a document for populating the template with appropriate data.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lantwin, and Barouni Ebrahimi and further in view of Cook (US 2014/0089782, published 27 March 2014).
As per dependent claim 17, Zhang, Lantwin, and Barouni Ebrahimi disclose the limitations substantially similar to those in claim 15, and the same rejection is incorporated herein. Zhang fails to specifically disclose:
wherein in a case where an instruction for setting a manner of replacement of the data item matching the tag is defined and the tag further comprises the instructions
wherein the data item to replace the corresponding tag replaces the tag in a manner set according to an instruction included in the tag
However, Cook, which is analogous to the claimed invention because it is directed toward replacing tag contents based upon tag parameters, discloses:
wherein in a case where an instruction for setting a manner of replacement of the data item matching the tag is defined and the tag further comprises the instructions (paragraph 0087)
wherein the data item to replace the corresponding tag replaces the tag in a manner set according to an instruction included in the tag (paragraph 0087)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cook with Zhang, with a reasonable expectation of success, as it would have enabled a user to specify the configuration of data to be included within a page. This would have allowed a user greater flexibility of the import and display of contents.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang, Lantwin, and Barouni Ebrahimi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144